ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment and response received on 12/2/21 has been entered. Claims 1-17, 19-47, 49, and 55-60 are now canceled. Claims 18, 48, 50-54, and 61-62 are currently pending and under examination in this application. An action on the merits follows. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/2/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Double Patenting

The rejection of previously pending claims 18, 20, and 48-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,086,089, hereafter referred to as the ‘089 patent, in view of U.S. Patent Application Publication 2017/0266282 (Sept. 21, 2017), hereafter referred to as Weiner et al., with an effective filing date of Dec. 1, 2014., is withdrawn over the canceled claims, and further withdrawn over the amended claims in view of applicant’s submission of a terminal disclaimer. 
The terminal disclaimer filed on 12/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,086,089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The rejection of previously pending claims 18, 20, and 48-62 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,905,777, hereafter referred to as the ‘777 patent, in view of U.S. Patent Application Publication 2017/0266282 (Sept. 21, 2017), hereafter referred to as Weiner et al., with an effective filing date of Dec. 1, 2014, is withdrawn over the canceled claims, and further withdrawn over the amended claims in view of applicant’s submission of a terminal disclaimer. 
The terminal disclaimer filed on 12/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,905,777 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Claim Rejections - 35 USC § 103

The rejection of claims 18, 20, 48-58, and 60-62 under 35 U.S.C. 103 as being unpatentable over Tan et al. (2001) Mol. Ther., Vol. 3(5), 673-682, in view of de Wolf et al. (2008) Pharm. Res., Vol. 25(7), 1654-1662, and U.S. Patent Application Publication 2017/0266282 (Sept. 21, 2017), hereafter referred to as Weiner et al., with an effective filing date of Dec. 1, 2014, is withdrawn in view of either applicant’s cancellation of the claims or amendments to the claims which now recite that the first composition comprises both cationic liposomes comprising cationic lipids and dexamethasone palmitate, where the cationic liposomes are small uni-lamellar vesicles (SUVs), and neutral liposomes comprising neutral lipids and dexamethasone palmitate, where the neutral liposomes are multi-lamellar vesicles (MLVs). Tan et al., de Wolf et al., and Weiner et al. do not teach or suggest this specific combination of cationic and neutral liposomes.  

The rejection of claim 59 under 35 U.S.C. 103 as being unpatentable over Tan et al. (2001) Mol. Ther., Vol. 3(5), 673-682, in view of de Wolf et al. (2008) Pharm. Res., Vol. 25(7), 1654-1662, and U.S. Patent Application Publication 2017/02266282 (Sept. 21, 2017), hereafter referred to as Weiner et al., with an effective filing date of Dec. 1, 2014, as applied to claims 18, 20, 48-58, and 60-62 above, and further in view of 2015/0079155 (March 19, 2015), hereafter referred to as Jensen et al., is withdrawn in view of the cancellation of this claim. 

					Allowed Claims 

Claims 18, 48, 50-54, and 61-62 are considered free of the prior art of record and allowed. 

The following is an examiner’s statement of reasons for allowance: the claims as amended are considered free of the prior art of record. The prior art of record, including Tan et al., does not teach or suggest the specific combination of method steps set forth in the claims as amended. In particular, the prior art of record does not teach administering a composition comprising both cationic liposomes comprising cationic lipids and dexamethasone palmitate, where the cationic liposomes are small uni-lamellar vesicles (SUVs), and neutral liposomes comprising neutral lipids and dexamethasone palmitate, where the neutral liposomes are multi-lamellar vesicles (MLVs), where both the cationic and neutral liposomes are free of nucleic acids, followed by administration of a non-viral expression vector. Further, while the administration of cationic SUV or MLV liposomes, or neutral SUV or MLV liposomes individually was known in the prior art, the prior art of record does not provide sufficient suggestion and motivation to make and use the specific combination recited in the claims, and in particular as part of the larger method including the administration of dexamethasone prior to administration of the liposomes and the subsequent administration of the non-viral vector encoding an anti-viral antibody. Finally, applicant’s working example demonstrate that the current methodology claimed results in sustained long term expression of an encoded antibody for at least over 66 days and in some case for over 85 days. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633